Ethridge, J.
I concur in the opinion of the court (except I doubt the jurisdiction of the chancery court of Washington county to entertain the suit), because I understand that the case of Indian Creek Drainage District v. Garrott, 123 Miss. 309, 85 So. 312, and Jones v. George, 128 Miss. 576, 89 So. 231, hold that section 17 of the state Constitution has no application to the drainage districts in so far as concerns damages not flowing from a taking, and that when the legislature confers a right on a drainage, district, but makes no provision for damages, the exercise of such rights by such district is damage without legal injury, so far as damages flowing collaterally, or to persons not in the. district, are concerned. I dissented in both of these cases and set forth to the best of my ability my reasons therefor, and in the case of Jones v. George, drew a distinction between a public corporation or quasi-corporation and a private individual in the exercise of the rights of drainage and leveeing. At page 592 of 126 Miss., at page 237 of 89 So., I said:
“There is also, in my opinion, a material difference between the right of an individual , or a private corporation as riparian owner, and the rights of the public corpora*802tions, Avliicli must have the poAver and prestige of the state to exercise rights. An individual must necessarily be limited, both in the extent of the construction and in the amount of cost involved in constructing a levee; Avhereas a drainage district, as a corporation, has multiplied poAver in this field. An individual is restricted by a decent regard for his neighbors’ rights and Avith a Avholesome fear of his neighbors’ anger, in case he goes too far in inflicting injury upon his neighbor; but the state may create a public corporation against Avhich the individual is powerless, and it may and frequently does Avholly ignore a citizen’s rights or his feelings in the work it may do. A corporation exercising the power of eminent domain is exercising a public power, which, in the nature of things, can only be exercised for the public good, and no construction should be adopted which impairs the provision ,of the Constitution for compensation or damages for the taking of property for the public good.”
But for the cases above named I would be of the opinion that the appellee was entitled to damage, but I regard the decisions as controlling on this question and must yield my private judgment to the solemn decision of the court, until that decision is attacked and modified or overruled in the legal method. I never had any doubt that the individual landoAvner had a right to drain his lahds into a natural watercourse, even though so doing might overflow the banks of the stream and damage a lower owner. I think the lower owner takes his land subject to the right of the upper owner, and his remedy for such a situation is to dredge, or channel, or levee- against such overflow Avaters, or construct artificial spillways or conduits to care for the surplus waters. To hold otherwise, in my judgment, would-prevent the proper use of the lands of the state, or a good part of them, for legitimate purposes. I recognize the difference between the amount of damage resulting from a public corporation, or drainage district, and that which would flow from an individual drainage project.. I think the drainage laAvs ought to be so shaped *803that injury would be cared for, but this is a matter which the court cannot properly take care of.' It is to be hoped that the legislature at its next session will deal with the subject in such manner as to get the benefits of the drainage systems, and make proper compensation for such injuries as necessarily flow from their creation to other owners. Before a district is created, the whole benefits and burdens should be considered, and unless the benefits, so considered, exceed the damages, so considered, it should not be created.